 Case 2:20-cv-07120-SB-AS Document 23 Filed 04/15/21 Page 1 of 15 Page ID #:102



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   JOHNNY MAYFIELD, an individual,                  CASE NO. CV20-07120-SB(ASx)
                                                      Hon. Stanley Blumenfeld, Jr., Ctrm. 6C, 6th Fl.
12                                                    Mag. Alka Sagar, Ctrm. 540, 5th Fl.-Roybal
                 Plaintiff,
13
           v.                                         [PROPOSED] PROTECTIVE ORDER
14
15   CITY OF LOS ANGELES; OFFICER
     GARCIA (#40475); OFFICER
16   MARTINEZ (#42076),
17
                 Defendants.
18
19
20
21        1.    A. PURPOSES AND LIMITATIONS
22        Discovery in this action is likely to involve production of confidential, proprietary,
23   or private information for which special protection from public disclosure and from use
24   for any purpose other than prosecuting this litigation may be warranted. Accordingly,
25   the parties hereby stipulate to and petition the Court to enter the following Stipulated
26   Protective Order. The parties acknowledge that this Order does not confer blanket
27   protections on all disclosures or responses to discovery and that the protection it affords
28   from public disclosure and use extends only to the limited information or items that are

                                                  1
 Case 2:20-cv-07120-SB-AS Document 23 Filed 04/15/21 Page 2 of 15 Page ID #:103



 1   entitled to confidential treatment under the applicable legal principles. The parties
 2   further acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective
 3   Order does not entitle them to file confidential information under seal; Civil Local Rule
 4   79-5 sets forth the procedures that must be followed and the standards that will be applied
 5   when a party seeks permission from the court to file material under seal.
 6
 7        B. GOOD CAUSE STATEMENT
 8            This action involves the City of Los Angeles (“City”), Los Angeles Police
 9   Department (“LAPD”) Filiberto Garcia, and LAPD Officer Alma Martinez
10   (“Defendants”). Plaintiff is seeking materials and information that Defendant City
11   maintains as confidential, such as personnel files of the police officers involved in this
12   incident, Internal Affairs materials and information, video recordings, audio
13   recordings, information and other administrative materials and information currently
14   in the possession of the City and which Defendants believe need special protection
15   from public disclosure and from use for any purpose other than prosecuting this
16   litigation. Plaintiff is also seeking official information contained in the personnel files
17   of the police officers involved in the subject incident, which the City maintains as
18   strictly confidential and which Defendants believe need special protection from public
19   disclosure and from use for any purpose other than prosecuting this litigation.
20        Defendants assert that the confidentiality of the materials and information sought
21   by Plaintiff is recognized by California and federal law, as evidenced inter alia by
22   California Penal Code section 832.7 and Kerr v. United States Dist. Ct. for N.D. Cal.,
23   511 F.2d 192, 198 (9th Cir. 1975), aff'd, 426 U.S. 394 (1976). The City has not publicly
24   released the materials and information referenced above except under protective order
25   or pursuant to a court order, if at all. These materials and information are of the type
26   that have been used to initiate disciplinary action against LAPD officers, and has been
27   used as evidence in disciplinary proceedings, where the officers’ conduct was
28   considered to be contrary to LAPD policy.


                                                   2
 Case 2:20-cv-07120-SB-AS Document 23 Filed 04/15/21 Page 3 of 15 Page ID #:104



 1           Defendants contend that absent a protective order delineating the responsibilities
 2   of nondisclosure on the part of the parties hereto, there is a specific risk of unnecessary
 3   and undue disclosure by one or more of the many attorneys, secretaries, law clerks,
 4   paralegals and expert witnesses involved in this case, as well as the corollary risk of
 5   embarrassment, harassment as well as professional, physical and legal harm on the
 6   part of the LAPD officers referenced in the materials and information.
 7           Defendants also contend that the unfettered disclosure of the materials and
 8   information, absent a protective order, would allow the media to share this information
 9   with potential jurors in the area, impacting the rights of the Defendants herein to
10   receive a fair trial.
11           Accordingly, to expedite the flow of information, to facilitate the prompt
12   resolution of disputes over confidentiality of discovery materials, to adequately protect
13   information the parties are entitled to keep confidential, to ensure that the parties are
14   permitted reasonable necessary uses of such material in preparation for and in the
15   conduct of trial, to address their handling at the end of the litigation, and serve the ends
16   of justice, a protective order for such information is justified in this matter. It is the
17   intent of the parties that information will not be designated as confidential for tactical
18   reasons and that nothing be so designated without a good faith belief that it has been
19   maintained in a confidential, non-public manner, and there is good cause why it should
20   not be part of the public record of this case.
21
22      2.       DEFINITIONS
23
         2.1      Action: this pending federal law suit.
24      2.2       Challenging Party: a Party or Non-Party that challenges the designation of
25      information or items under this Order.
26      2.3       “CONFIDENTIAL” Information or Items: information (regardless of
27            how it is generated, stored or maintained) or tangible things that qualify for
28            protection under Federal Rule of Civil Procedure 26(c), and as specified above


                                                      3
 Case 2:20-cv-07120-SB-AS Document 23 Filed 04/15/21 Page 4 of 15 Page ID #:105



 1          in the Good Cause Statement. This also includes (1) any information copied or

 2          extracted from the Confidential information; (2) all copies, excerpts, summaries

 3          or compilations of Confidential information; and (3) any testimony,

 4          conversations, or presentations that might reveal Confidential information.

 5    2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
      support staff).
 6
      2.5   Designating Party: a Party or Non-Party that designates information or
 7
            items that it produces in disclosures or in responses to discovery as
 8
            “CONFIDENTIAL.”
 9
      2.6      Disclosure or Discovery Material: all items or information, regardless of the
10
            medium or manner in which it is generated, stored, or maintained (including,
11
            among other things, testimony, transcripts, and tangible things), that are
12
            produced or generated in disclosures or responses to discovery in this matter.
13
      2.7     Expert: a person with specialized knowledge or experience in a matter
14
            pertinent to the litigation who has been retained by a Party or its counsel to serve
15
            as an expert witness or as a consultant in this Action.
16
      2.8      House Counsel: attorneys who are employees of a party to this Action.
17
            House Counsel does not include Outside Counsel of Record or any other outside
18
            counsel.
19
20    2.9      Non-Party: any natural person, partnership, corporation, association, or

21              other legal entity not named as a Party to this action.
22    2.10      Outside Counsel of Record: attorneys who are not employees of a party to
23              this Action but are retained to represent or advise a party to this Action and
24              have appeared in this Action on behalf of that party or are affiliated with a
25              law firm which has appeared on behalf of that party, and includes support
26              staff.
27    ///
28
      ///

                                                   4
 Case 2:20-cv-07120-SB-AS Document 23 Filed 04/15/21 Page 5 of 15 Page ID #:106



 1      2.11     Party: any party to this Action, including all of its officers, directors,
 2               employees, consultants, retained experts, and Outside Counsel of Record
 3               (and their support staffs).
 4      2.12     Producing Party: a Party or Non-Party that produces Disclosure or
 5               Discovery Material in this Action.
 6
        2.13     Professional Vendors: persons or entities that provide litigation support
 7
                 services (e.g., photocopying, videotaping, translating, preparing exhibits or
 8
                 demonstrations, and organizing, storing, or retrieving data in any form or
 9
                 medium) and their employees and subcontractors.
10
        2.14     Protected Material: any Disclosure or Discovery Material that is designated
11
                 as “CONFIDENTIAL.”
12
13      2.15     Receiving Party: a Party that receives Disclosure or Discovery Material

14              from a Producing Party.
        3.     SCOPE
15
             The protections conferred by this Stipulation and Order cover not only Protected
16
     Material (as defined above), but also (1) any information copied or extracted from
17
     Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
18
     Material; and (3) any testimony, conversations, or presentations by Parties or their
19
     Counsel that might reveal Protected Material.
20
             Any use of Protected Material at trial shall be governed by the orders of the
21
     trial judge. This Order does not govern the use of Protected Material at trial.
22
23      4.     DURATION

24             Even after final disposition of this litigation, the confidentiality obligations

25 imposed by this Order shall remain in effect until a Designating Party agrees otherwise
26 in writing or a court order otherwise directs. Final disposition shall be deemed to be the
27 later of (1) dismissal of all claims and defenses in this Action, with or without
28 prejudice; and (2) final judgment herein after the completion and exhaustion of all


                                                     5
 Case 2:20-cv-07120-SB-AS Document 23 Filed 04/15/21 Page 6 of 15 Page ID #:107



 1 appeals, rehearings, remands, trials, or reviews of this Action, including the time limits
 2 for filing any motions or applications for extension of time pursuant to applicable law.
 3 5. DESIGNATING PROTECTED MATERIAL
 4            5.1         Exercise of Restraint and Care in Designating Material for Protection.
 5 Each Party or Non-Party that designates information or items for protection under this
 6 Order must take care to limit any such designation to specific material that qualifies
 7 under the appropriate standards. The Designating Party must designate for protection
 8 only those parts of material, documents, items, or oral or written communications that
 9 qualify so that other portions of the material, documents, items, or communications for
10 which protection is not warranted are not swept unjustifiably within the ambit of this
11 Order.
12
              Mass, indiscriminate, or routinized designations are prohibited. Designations that
13
     are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
14
     to unnecessarily encumber the case development process or to impose unnecessary
15
     expenses and burdens on other parties) may expose the Designating Party to sanctions.
16
17            If it comes to a Designating Party’s attention that information or items that it

18 designated for protection do not qualify for protection, that Designating Party must
19 promptly notify all other Parties that it is withdrawing the inapplicable designation.
20                  5.2    Manner and Timing of Designations. Except as otherwise provided in

21 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
22 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
23 under this Order must be clearly so designated before the material is disclosed or
24 produced.
25                  Designation in conformity with this Order requires:

26      ///

27      ///

28      ///


                                                       6
 Case 2:20-cv-07120-SB-AS Document 23 Filed 04/15/21 Page 7 of 15 Page ID #:108



 1            a) for information in documentary form (e.g., paper or electronic documents,
 2                 but excluding transcripts of depositions or other pretrial or trial
 3                 proceedings), that the Producing Party affix at a minimum, the legend
 4                 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page
 5                 that contains protected material. If only a portion or portions of the material
 6                 on a page qualifies for protection, the Producing Party also must clearly
 7                 identify the protected portion(s) (e.g., by making appropriate markings in
 8               the margins).
 9         A Party or Non-Party that makes original documents available for inspection

10 need not designate them for protection until after the inspecting Party has indicated
11 which documents it would like copied and produced. During the inspection and before
12 the designation, all of the material made available for inspection shall be deemed
13 “CONFIDENTIAL.” After the inspecting Party has identified the documents it
14 wants copied and produced, the Producing Party must determine which documents, or
15 portions thereof, qualify for protection under this Order. Then, before producing the
16 specified documents, the Producing Party must affix the “CONFIDENTIAL legend” to
17 each page that contains Protected Material. If only a portion or portions of the material
18 on a page qualifies for protection, the Producing Party also must clearly identify the
19 protected portion(s) (e.g., by making appropriate markings in the margins).
20             b) for testimony given in depositions that the Designating Party identify the

21 Disclosure or Discovery Material on the record, before the close of the deposition all
22 protected testimony.
23            c) for information produced in some form other than documentary and for
24   any other tangible items, that the Producing Party affix in a prominent place on the
25   exterior of the container or containers in which the information is stored the legend
26   “CONFIDENTIAL.” If only a portion or portions of the information warrants
27   protection, the Producing Party, to the extent practicable, shall identify the protected
28   portion(s).


                                                    7
 Case 2:20-cv-07120-SB-AS Document 23 Filed 04/15/21 Page 8 of 15 Page ID #:109



 1        5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure

 2   to designate qualified information or items does not, standing alone, waive the

 3   Designating Party’s right to secure protection under this Order for such material. Upon

 4   timely correction of a designation, the Receiving Party must make reasonable efforts to

 5   assure that the material is treated in accordance with the provisions of this Order.

 6   6.         CHALLENGING CONFIDENTIALITY DESIGNATIONS

 7          6.1 Timing of Challenges. Any Party or Non-Party may challenge a
 8 designation of confidentiality at any time that is consistent with the Court’s Scheduling
   Order.
 9          6.2 Meet and Confer. The Challenging Party shall initiate the informal dispute
10 resolution process set forth in the Court's Procedures and Schedules.
11 See http://www.cacd.uscourts.gov/honorable-alka-sagar.
12              6.3   The burden of persuasion in any such challenge proceeding
13 shall be on the Designating Party. Frivolous challenges, and those made for an improper
14 purpose (e.g., to harass or impose unnecessary expenses and burdens on other parties)
15 may expose the Challenging Party to sanctions. Unless the Designating Party has
16 waived or withdrawn the confidentiality designation, all parties shall continue to
17 afford the material in question the level of protection to which it is entitled under the
18 Producing Party’s designation until the Court rules on the challenge.
19   7.         ACCESS TO AND USE OF PROTECTED MATERIAL
20              7.1     Basic Principles. A Receiving Party may use Protected Material that
21        is disclosed or produced by another Party or by a Non-Party in connection with this
22        Action only for prosecuting, defending, or attempting to settle this Action. Such
23        Protected Material may be disclosed only to the categories of persons and under the
24        conditions described in this Order. When the Action has been terminated, a
25        Receiving Party must comply with the provisions of section 13 below (FINAL
26
          DISPOSITION).
27
                Protected Material must be stored and maintained by a Receiving Party at a
28
          location and in a secure manner that ensures that access is limited to the

                                                    8
 Case 2:20-cv-07120-SB-AS Document 23 Filed 04/15/21 Page 9 of 15 Page ID #:110



 1     persons authorized under this Order.
                7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
 2
     otherwise ordered by the court or permitted in writing by the Designating Party, a
 3
     Receiving Party may disclose any information or item designated “CONFIDENTIAL”
 4
     only to:
 5
                (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
 6
     employees of said Outside Counsel of Record to whom it is reasonably necessary to
 7
     disclose the information for this
 8
     Action;
 9
                (b) the officers, directors, and employees (including House Counsel) of the
10
     Receiving Party to whom disclosure is reasonably necessary for this Action;
11
                (c) Experts (as defined in this Order) of the Receiving Party to whom
12
     disclosure is reasonably necessary for this Action and who have signed the
13
     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
14
                (d) the court and its personnel;
15
                (e) court reporters and their staff;
16
                (f) professional jury or trial consultants, mock jurors, and Professional
17
     Vendors to whom disclosure is reasonably necessary for this Action and who have
18
     signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
19
                (g) the author or recipient of a document containing the information or
20
     a custodian or other person who otherwise possessed or knew the information;
21
                (h) during their depositions, witnesses, and attorneys for witnesses, in
22
     the Action to whom disclosure is reasonably necessary provided: (1) the deposing
23
     party requests that the witness sign the form attached as Exhibit A hereto; and (2) they
24
     will not be permitted to keep any confidential information unless they sign the
25
     “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
26
     agreed by the Designating Party or ordered by the court. Pages of transcribed
27
     deposition testimony or exhibits to depositions that reveal Protected Material may be
28


                                                       9
 Case 2:20-cv-07120-SB-AS Document 23 Filed 04/15/21 Page 10 of 15 Page ID #:111



 1   separately bound by the court reporter and may not be disclosed to anyone except as
 2   permitted under this Stipulated Protective Order; and
 3            (i) any mediator or settlement officer, and their supporting personnel,
 4   mutually agreed upon by any of the parties engaged in settlement discussions.
 5
 6 8.        PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 7 OTHER LITIGATION
 8         (a) promptly notify in writing the Designating Party. Such notification shall
 9 include a copy of the subpoena or court order;
10         (b) promptly notify in writing the party who caused the subpoena or order to issue
11 in the other litigation that some or all of the material covered by the subpoena or order is
12 subject to this Protective Order. Such notification shall include a copy of this Stipulated
13 Protective Order; and
14         (c) cooperate with respect to all reasonable procedures sought to be pursued by the
15 Designating Party whose Protected Material may be affected.
16 If the Designating Party timely seeks a protective order, the Party served with the
17 subpoena or court order shall not produce any information designated in this action as
18 “CONFIDENTIAL” before a determination by the court from which the subpoena or
19 order issued, unless the Party has obtained the Designating Party’s permission. The
20 Designating Party shall bear the burden and expense of seeking protection in that court
21 of its confidential material and nothing in these provisions should be construed as
22 authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
23 from another court.
24 9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
25 PRODUCED IN THIS LITIGATION
26     (a) The terms of this Order are applicable to information produced by a Non-Party

27 in this Action and designated as “CONFIDENTIAL.” Such information produced by
28 Non-Parties in connection with this litigation is protected by the remedies and relief


                                                  10
 Case 2:20-cv-07120-SB-AS Document 23 Filed 04/15/21 Page 11 of 15 Page ID #:112



 1 provided by this Order. Nothing in these provisions should be construed as prohibiting a
 2 Non-Party from seeking additional protections.
 3        (b) In the event that a Party is required, by a valid discovery request, toproduce a
 4 Non-Party’s confidential information in its possession, and the Party is subject to an
 5 agreement with the Non-Party not to produce the Non-Party’s confidential information,
 6 then the Party shall:
 7              (1)    promptly notify in writing the Requesting Party and the Non-Party that
 8 some or all of the information requested is subject to a confidentiality agreement with a
 9 Non-Party;
10              (2) promptly provide the Non-Party with a copy of the Stipulated Protective
11 Order in this Action, the relevant discovery request(s), and a reasonably specific
12 description of the information requested; and
13              (3) make the information requested available for inspection by the Non-Party,
14 if requested.
15        (c)         If the Non-Party fails to seek a protective order from this court within 14
16 days of receiving the notice and accompanying information, the Receiving Party may
17 produce the Non-Party’s confidential information responsive to the discovery request. If
18 the Non-Party timely seeks a protective order, the Receiving Party shall not produce any
19 information in its possession or control that is subject to the confidentiality agreement
20 with the Non-Party before a determination by the court. Absent a court order to the
21 contrary, the Non-Party shall bear the burden and expense of seeking protection in this
22 court of its Protected Material.
23 10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
24        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed

25   Protected Material to any person or in any circumstance not authorized under this

26   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing

27   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve

28   all unauthorized copies of the Protected Material, (c) inform the person or persons to


                                                    11
Case 2:20-cv-07120-SB-AS Document 23 Filed 04/15/21 Page 12 of 15 Page ID #:113



 1   whom unauthorized disclosures were made of all the terms of this Order, and (d)

 2   request such person or persons to execute the “Acknowledgment and Agreement to Be

 3   Bound” that is attached hereto as Exhibit A.

 4
 5   11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

 6   PROTECTED MATERIAL

 7         When a Producing Party gives notice to Receiving Parties that certain

 8   inadvertently produced material is subject to a claim of privilege or other protection,

 9   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil

10   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure

11   may be established in an e-discovery order that provides for production without prior

12   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

13   parties reach an agreement on the effect of disclosure of a communication or

14   information covered by the attorney-client privilege or work product protection, the

15   parties may incorporate their agreement in the stipulated protective order submitted

16   to the court.
17
     12.    MISCELLANEOUS
18
              12.1 Right to Further Relief. Nothing in this Order abridges the right of any
19
     person to seek its modification by the Court in the future.
20
              12.2 Right to Assert Other Objections. By stipulating to the entry of this
21
     Protective Order no Party waives any right it otherwise would have to object to
22
23   disclosing or producing any information or item on any ground not addressed in this

24   Stipulated Protective Order. Similarly, no Party waives any right to object on any

25   ground to use in evidence of any of the material covered by this Protective Order.

26            12.3 Filing Protected Material. A Party that seeks to file under seal any

27   Protected Material must comply with Civil Local Rule 79-5. Protected Material may

28   only be filed under seal pursuant to a court order authorizing the sealing of the specific


                                                  12
Case 2:20-cv-07120-SB-AS Document 23 Filed 04/15/21 Page 13 of 15 Page ID #:114



 1   Protected Material at issue. If a Party's request to file Protected Material under seal is
 2   denied by the court, then the Receiving Party may file the information in the public
 3   record unless otherwise instructed by the court.
 4   13. FINAL DISPOSITION
 5
           After the final disposition of this Action, as defined in paragraph 4, within 60
 6
     days of a written request by the Designating Party, each Receiving Party must return
 7
     all Protected Material to the Producing Party or destroy such material. As used in this
 8
     subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 9
     summaries, and any other format reproducing or capturing any of the Protected
10
     Material. Whether the Protected Material is returned or destroyed, the Receiving Party
11
     must submit a written certification to the Producing Party (and, if not the same person
12
     or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
13
     category, where appropriate) all the Protected Material that was returned or destroyed
14
     and (2)affirms that the Receiving Party has not retained any copies, abstracts,
15
     compilations, summaries or any other format reproducing or capturing any of the
16
     Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
17
     archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
18
     legal memoranda, correspondence, deposition and trial exhibits, expert reports,
19
     attorney work product, and consultant and expert work product, even if such materials
20
     contain Protected Material. Any such archival copies that contain or constitute
21
     Protected Material remain subject to this Protective Order as set forth in Section 4
22
     (DURATION).
23
24   ///
25   ///
26
     ///
27
28   ///


                                                  13
Case 2:20-cv-07120-SB-AS Document 23 Filed 04/15/21 Page 14 of 15 Page ID #:115



 1        14. Any violation of this Order may be punished by any and all appropriate
 2   measures including, without limitation, contempt proceedings and/or monetary
 3   sanctions.
 4
     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 5
 6   Dated: April 14, 2021   PLC LAW GROUP, APC
 7                           By: /s/ Na’Shaun L. Neal
 8                                      Peter L. Carr, IV
                                        Na’Shaun L. Neal
 9                                      Lauren K. McRae
                             Attorneys for Plaintiff JOHNNY MAYFIELD
10   Dated: April 14, 2021   MICHAEL N. FEUER, City Attorney
11                           KATHLEEN A. KENEALY, Chief Deputy City Attorney
                             SCOTT MARCUS, Senior Assistant City Attorney
12                           CORY M. BRENTE, Senior Assistant City Attorney
                             LISA W. LEE, Deputy City Attorney
13                           By:    /s/ Lisa W. Lee
14                                       LISA W. LEE, Deputy City Attorney
                             Attorneys for Defendants, CITY OF LOS ANGELES,
15                           FILIBERTO GARCIA, and ALMA MARTINEZ

16
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
17
     DATED: April 15, 2021                            _________________________
                                                              / s / Sagar
18                                                    Honorable Alka Sagar
                                                      United States Magistrate Judge
19
20
21
22
23
24
25
26
27
28


                                            14
Case 2:20-cv-07120-SB-AS Document 23 Filed 04/15/21 Page 15 of 15 Page ID #:116



 1
                                     EXHIBIT A
 2                  ACKNOWLEDGMENT AND AGREEMENT TO BE
 3                                     BOUND
     I, __________________________________________ [print or type full name], of
 4
 5                         [print or type full address], declare under penalty of perjury that
 6   I have read in its entirety and understand the Stipulated Protective Order that was issued
 7   by the United States District Court for the Central District of California on _______in
 8   the case of Johnny Mayfield v. City of Los Angeles, et. al., Case No. 2:20-cv-07120-
 9   SB (ASx) I agree to comply with and to be bound by all the terms of this Stipulated
10   Protective Order and I understand and acknowledge that failure to so comply could
11   expose me to sanctions and punishment in the nature of contempt. I solemnly promise
12   that I will not disclose in any manner any information or item that is subject to this
13   Stipulated Protective Order to any person or entity except in strict compliance with the
14   provisions of this Order.
15   I further agree to submit to the jurisdiction of the United States District Court for the
16   Central District of California for the purpose of enforcing the terms of this Stipulated
17   Protective Order, even if such enforcement proceedings occur after termination of this
18   action. I hereby appoint ________________ [print or type full name] of
19   ________________ [print or type full address and telephone number] as my California
20   agent for service of process in connection with this action or any proceedings related
21   to enforcement of this Stipulated Protective Order.
22   Date:_________
23   City and State where sworn and signed: ________________
24   Printed name: ________________
     Signature:________________
25
26
27
28


                                                  15
